         Case 1:18-cv-00200-JCG Document 112              Filed 03/13/19     Page 1 of 2



                  UNITED STATES COURT OF INTERNATIONAL TRADE


 ONE WORLD TECHNOLOGIES, INC.,

          Plaintiff,

 v.

 UNITED STATES, UNITED STATES                     Before: Jennifer Choe-Groves, Judge
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES                          Court No. 18-00200
 CUSTOMS AND BORDER
 PROTECTION, and ACTING
 COMMISSIONER KEVIN K.
 MCALEENAN,

          Defendants.


                                             ORDER

         Upon consideration of the Plaintiff’s Motion to Enter Proposed Scheduling Order, ECF

No. 94, Defendants’ Motion for Entry of a Scheduling Order, ECF No. 93, Defendants’ Motion

for the Court to Defer Considering Plaintiff’s Motion for Summary Judgment, ECF No. 102, the

Declaration of Defendants Pursuant to Rule 56(d), ECF No. 102–1, Plaintiff One World

Technologies, Inc.’s (“One World”) Opposition to Defendants’ Motion to Defer Consideration of

Plaintiff’s Motion for Summary Judgment, ECF No. 106, Defendants’ Motion to Extend Time,

ECF No. 109, and all other papers and proceedings in this action, it is hereby

         ORDERED that this action shall proceed in accordance with the schedule set forth

below:

         1. Any motions regarding the pleadings or other preliminary matters shall be filed on or

            before March 26, 2019;

         2. Fact and expert discovery shall be completed by May 13, 2019;
          Case 1:18-cv-00200-JCG Document 112                Filed 03/13/19      Page 2 of 2



Court No. 18-00200                                                                                Page 2

             a. Discovery, other than expert depositions, shall be completed by April 10, 2019;

             b. Expert reports shall be exchanged by May 6, 2019;

             c. Depositions of expert witnesses shall be completed on or before May 13, 2019;

          3. Dispositive motions, if any, shall be filed on or before June 3, 2019, and a brief in

             response to a dispositive motion may include a dispositive cross-motion; and

          4. Briefs in response to dispositive motions shall be filed on or before June 17, 2019;

          5. Reply briefs shall be filed on or before June 24, 2019;

          6. Any motion for oral argument shall be filed on or before June 24, 2019; and

          7. If no dispositive motions are filed, a request for trial, if any, accompanied by a

             proposed order governing preparation for trial, shall be filed on or before June 24,

             2019; and it is further

          ORDERED that Defendants’ response to Plaintiff One World’s Motion for Summary

Judgment of Non-Infringement, ECF No. 89, is to be filed on or before May 27, 2019; and it is

further

          ORDERED that Plaintiff’s reply to Defendants’ response to Plaintiff One World’s

Motion for Summary Judgment of Non-Infringement is to be filed on or before June 10, 2019;

and it is further

          ORDERED that Defendants’ Motion to Extend Time, ECF No. 109, is denied as moot.



                                                                      /s/ Jennifer Choe-Groves
                                                                    Jennifer Choe-Groves, Judge

Dated: March 13, 2019
      New York, New York
